SCHWAB, C. J.
Claimant seeks unemployment benefits for certain *190weeks during which he was enrolled in a college course which required attendance in class from 8 a.m. to 5 p.m. on Tuesdays and Thursdays.
The referee held against the claimant on the ground that he was not sufficiently available for work within the meaning of ORS 657.155(1) (c) which reads in pertinent part:
“He is able to work, is available for work, and is actively seeking and unable to obtain suitable work * *
The Employment Appeals Board affirmed the referee as do we. Evjen v. Employment Division, 22 Or App 372, 539 P2d 662 (1975), and Brown v. Employment Division, 22 Or App 382, 539 P2d 666 (1975), are dispositive of this case.
Affirmed.